Action for personal injuries and property damage arising from a collision between plaintiff’s automobile and defendant’s motor truck. Judgment and order of the County Court of Suffolk county reversed on the facts and a new trial ordered, costs to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate to reduce to $250 the amount of the verdict entered in his favor, in which event the judgment, as so reduced, and the order, are unanimously affirmed, without costs. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.